Exhibit 10.2

PROMISSORY NOTE

January 23, 2006

$1,500,000.00

FOR VALUE RECEIVED, the undersigned, HyperFeed Technologies, Inc., a Delaware
corporation (“Borrower”), promises to pay to the order of PICO Holdings, Inc., a
California corporation (“Lender”), the principal sum of One Million Five Hundred
Thousand Dollars and no cents ($1,500,000.00), together with the interest
thereon at the rate of seven percent (7%) per annum, commencing on the date
hereof and continuing until the principal sum is paid in full. Interest shall be
computed on the basis of a 365-day year.

The entire unpaid principal balance of, and all interest under, this Promissory
Note shall be due and payable not later than February 28, 2006. The indebtedness
evidenced hereby may be prepaid in whole or in part at any time without penalty.
Any payment or prepayment shall be applied first to interest and second to
principal due and payable hereunder.

Borrower and Lender agree that the loan evidenced by this Promissory Note is
expressly conditioned on the agreement and understanding that Borrower will use
$500,000 of the amount borrowed to immediately pay off Borrower’s loan from
Lakeside Bank in its entirety, and that Borrower shall immediately terminate its
credit line with Lakeside Bank. Borrower and Lender also agree that, immediately
upon Borrower’s paying off its $500,000 loan from Lakeside Bank and closing its
credit line with Lakeside Bank, all of the collateral that Borrower had posted
with Lakeside Bank shall be posted as collateral with Lender to secure this
Promissory Note and any subsequent borrowings by Borrower. Additionally,
Borrower and Lender agree that the loan evidenced by this Promissory Note is
expressly conditioned on the agreement and understanding that Borrower will use
$75,000 of the amount borrowed to immediately establish a certificate of deposit
to serve as collateral for the Letter of Credit Borrower has with Lakeside Bank.

HyperFeed Technologies, Inc. covenants that, if suit be brought to enforce the
payment of principal or interest under this Promissory Note, it will pay PICO
Holdings, Inc., such other amount as shall be reasonable to cover the cost and
expense of collection, including reasonable attorney fees.

HYPERFEED TECHNOLOGIES, INC.

/s/ Gemma Lahera
By: Gemma Lahera
Title: Principal Accounting Officer


